Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6,8,16,17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, there is no support for the phrase “dairyless”. The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes dairy, however, there is no support in the present specification for such exclusions. While the present specification is silent with respect to the use of dairy, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.” 
It is noted that the instant spec does state that sesame is used in place of milk. However, the specification does not actively exclude all dairy as now claimed. 
There is no support for the phrase “sugar-free”. The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes sugar, however, there is no support in the present specification for such exclusions. While the present specification is silent with respect to the use of sugar, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.” 
The instant spec recites that the bar is “low sugar” and sesame has a low sugar content but it doesn’t state that the crust and filling are “sugar-free” as claimed. It is advised that the instant claims recite that the food bar is without any sweetener in order to be consistent with the instant spec and claim 8. 
There is no support for the phrase “structurally adhering”. The instant spec states that the filling is attached to the crust but not “structurally adhered” as claimed. 
The previous 112(a) rejections are withdrawn due to applicant’s amendments. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6,8,16,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is encompassed by the phrase “sugar-free”. For example, does this phrase exclude all sugars(i.e. glucose, fructose, maltose, sucrose, etc.) or just table sugar(sucrose)?  Also, does it only count added sugars or all sugars present in naturally occurring components(i.e. sugar present in fruit). In fact, the instant spec states that sesame is “low in sugar”, which indicates that some naturally occurring sugar would be present in the sesame paste and sesame powder. It is advised that the instant claims recite that the food bar is without any sweetener in order to be consistent with the instant spec and claim 8.
Claim 1 now recites the phrase “structurally adhering”. The instant spec does not recite this term and only mentions that the filling is attached to the crust. It is unclear if “structurally adhering” merely means that the crust is attached the filing or it implies a deeper structural limitation. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 4/27/2022 is sufficient to overcome the rejection of claims 1-4,6,8,16,17 based upon Oldways, Kirsten, and Jampel.

Response to Arguments
Applicant’s arguments, filed 4/27/2022, with respect to claims 1-4,6,8,16,17 have been fully considered and are persuasive.  The 103 rejections of claims 1-4,6,8,16,17 has been withdrawn due to the fact that Oldways teaches dates as a binder in the crust and not solely sesame and sesame paste as claimed. Oldways also does not teach that the crust is water-avoidant and the filling structurally adheres to the crust. The applicant’s declaration demonstrates that it is unexpected to achieve these features.
Please see the 112 rejections above as necessitated by amendment. Upon correction of these 112 issues, the application should be in condition for allowance. In order for the method claims to be potentially rejoined, the applicant needs to remedy the 112 issues of claims 10-12 pertaining to the terms “sugar-free”, “dairyless” and “structurally adhering”. Claim 10, line 13, should also recite “filling” instead of “filler” to be consistent with claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791